Citation Nr: 0507408	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-27 194	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tonsil.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION


The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1966 to October 1968.

2.	On March 3, 2005 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, that the veteran died on February [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.


		
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


